¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its April 2, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That consideration of the petition for review is stayed pending a final decision in Supreme Court No. 95971-4 - State of Washington v. Theresa Gail Scanlan.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE